         Case 1:18-cv-00067-BSM Document 45 Filed 03/16/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

DONOVAN JONES                                                              PLAINTIFF
ADC #149567

v.                           CASE NO. 1:18-CV-00067-BSM

DAVID LUCAS, et al.                                                     DEFENDANTS

                                          ORDER

       After careful review of the record, United States Magistrate Judge J. Thomas Ray’s

recommended disposition [Doc. No. 44] is adopted and the defendants’ motion for summary

judgment [Doc. No. 31] is granted. Donovan Jones’s 42 U.S.C. section 1983 claims against

David Lucas, Johnathan Seals, and Winter Kendall are dismissed with prejudice. His tort

claims arising under state law are dismissed without prejudice; Jones may pursue those

claims in state court if he so chooses.

       IT IS SO ORDERED, this 16th day of March, 2021.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
